Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim comprises the limitation “wherein the compute resource is configured to perform a first operation at a first period and reconfigured to perform a second operation at a second period” (emphasis added). Support for the claimed “compute resource” is found throughout the Specification/Drawings as “Compute Resource” 330. The Examiner identifies Paragraphs [0049] – [0051] of the originally filed Specification as support for the computing resource 330, which is described as being able to “translate between the enclosure-specific protocol 235 and the corresponding device-specific 

However, the Specification is devoid of support for the compute resource being “reconfigured to perform a second operation”. While the Specification supports different tasks/operations being performed by the compute resource, it is devoid of a “reconfiguration” step, which is considered in the art to be different than simply being able to perform two different operations.

Additionally, no support was found in the Specification for specific “periods” during which a first and second operation are to be performed. The Examiner can apply a broadest reasonable interpretation to the claimed “periods” as simply a first point in time and a second point in time. However, the claim links the two “periods” by the aforementioned “reconfigured” limitation which is not supported. Thereby, there is a lack of support for two distinct time periods, a first in which the compute resource was in a first configuration (to perform a first operation), and a second, subsequent/distinct to/from the first where a reconfigured compute resource was in a second configuration (to perform a second operation).

-	For examination purposes, the Examiner will interpret the limitation “wherein the compute resource is configured to perform a first operation at a first period and reconfigured to perform a second operation at a second period” as the compute resource is capable of performing two different operations at different times.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed, approved immediately upon submission, and reduces waiting time for Terminal Disclaimer to be manually approved.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 11-20 are rejected on the ground of nonstatutory double patenting over the claims of U.S. Patent No. 10,747,473 as presented below, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent as mapped below.

U.S. 16/986,231 Claim Number
Patent No. 10,747,473 Claim Number
11-13
13-15
14, 15
16
16
17
17, 18
18
19, 20
19



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” Syba; Page 4 of Syba denotes the date of first availability as 2/1/2015) in view of Cohen et al. U.S. Patent No. 8,949,517. (Both cited in IDS dated 8/5/2020)

Note: The figure from the NPL document has been herein annotated and reproduced below and will be referred to as Figure 1. Additionally, the Product Description found on Page 3 of the NPL document is hereby provided below for ease of reference.


    PNG
    media_image1.png
    557
    762
    media_image1.png
    Greyscale


Page 3 of Syba comprises the following text as the Product descriptions:

“Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop. Support High speed SATA 3/ 6Gbps mass storage 

Per Claim 1, Syba discloses a system comprising:
a first storage device connector (Figure 1; Any of the SATA III 2.5”, M.2 SSD, or mSATA connectors can be considered the “first” connector) and a second storage device connector, different from the first storage device connector (Figure 1; Any of the SATA III 2.5”, M.2 SSD, or mSATA connectors can be considered the “second” connector.),
the first storage device connector being configured to communicate with a first storage device via a first protocol and the second storage device connector being configured to communicate with a second storage device via a second protocol (SATA III and mSATA support the Serial ATA protocol, whereas M.2 connectors can support PCI Express, SATA, and/or USB 3.0 protocols.);
and a compute resource configured to perform operations with at least one of a first non-volatile memory unit or a second non-volatile memory unit (Figure 1 shows an interface circuitry section comprising integrated circuits which are considered a “compute resource” that will communicate with non-volatile memory units connected to respective M.2 and mSATA connectors.)
wherein the compute resource is configured to perform two different operations at different time periods (Syba supports two concurrently connected SSD modules via the M.2 and mSATA SSD connectors. A read/write to SSD modules connected to respective SSD connectors qualifies as two different operations occurring at different (time) periods.).

-	Note: the claimed first/second “operation” are not required to be read as the previously claimed “at least one of data encryption, data protection, data compression, or data deduplication” as the “operations” are not claimed in a manner that connects them back to said limitations. Thereby, the claimed “operations” are interpreted as standard operations that may be performed with an SSD module.



However, Cohen discloses a similar SSD controller 100 for performing a compression function with respect to data stored on a plurality of non-volatile memory units (Col. 27 lines 20-58). The SSD controller 100 of Cohen further includes a plurality of different management components (Col. 32 lines 4-27, Figure 1A; numerals 173-182).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the SSD compression teaching of Cohen with the SSD controller of Goodwin as it provides additional functionality for compressing data from the host device so that it could be stored on the non-volatile memory devices.

Per Claim 4, Syba discloses the system of claim 1, wherein: the first storage device connector and the second storage device connector include one or more M.2 solid state drive connectors and one or more small form factor (SFF) solid state drive connectors (M.2 and mSATA, mSATA is considered a small form factor); the first and second non-volatile memory units include one or more M.2 solid state drive cards and one or more SFF solid state drive cards; each of the one or more M.2 solid state drive cards are configured to be seated in a corresponding M.2 solid state drive connector from among the one or more M.2 solid state drive connectors; and each of the one or more SFF solid state drive cards are configured to be seated in a corresponding SFF solid state drive connector from among the one or more SFF solid state drive connectors (Each of the M.2 and mSATA connectors will accept a corresponding SSD module.).

Per Claim 7, Syba discloses the system of claim 1, wherein: the first storage device connector and the second storage device connector include a plurality of mixed-format solid state drive connectors; and the first non-volatile memory unit and the second non-volatile memory unit include a plurality of mixed-format mixed-protocol non-volatile Figure 1 shows an M.2 SSD and mSATA SSD connector which each are capable of receiving a corresponding M.2 SSD and mSATA SSD.).Per Claim 8, Syba discloses the system of claim 7, wherein the management element, the plurality of mixed-format solid state drive connectors, and the plurality of mixed-format mixed-protocol non-volatile memory units are configured to substantially fit within a hard disk drive form factor (Page 3 lists the product dimensions. A 2.5” enclosure).Per Claim 9, Syba discloses the system of claim 1, wherein: the second protocol includes two or more selected from a peripheral component interconnect express (PCIe) protocol, a serial ATA (SATA) protocol, a serial attached SCSI (SAS) protocol, or an Ethernet protocol (M.2 SSD connectors can support PCI Express, SATA, and/or USB 3.0 protocols. mSATA SSD connectors support SATA protocols.); and the first non-volatile memory unit and the second non-volatile memory unit include two or more selected from a PCIe solid state drive unit, a SATA solid state drive unit, or a SAS solid state drive unit (M.2 (PCIe), mSATA (SATA)).
Per Claim 10, Cohen further teaches wherein the data encryption, the data protection, the data compression, and the data deduplication are performed by the compute resource (Col. 27 lines 20-58, Col. 30 lines 17-24, Figure 1A; The compression of data received by the SSD controller 100 from interface 110 is performed by data processing device 121.) independent from the management element (Col. 32 lines 4-27, Figure 1A; Management components 173-182 are localized to the CPU 171, which is independent from data processing device 121.).

*	*	*	*	*	*	*

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba; Page 4 of Syba denotes the date of first Cohen et al. U.S. Patent No. 8,949,517, in further view of Goodwin, U.S. PGPUB No. 2010/0049914. (All cited in IDS dated 8/5/2020)

Per Claim 2, Syba does not specifically disclose the SSD controller (interface section) including a management element configured to aggregate management information and provide the management information.

However, Cohen discloses a similar SSD controller 100 including a plurality of different management components that may be used for aggregating and providing management information (Col. 32 lines 4-27, Figure 1A; numerals 173-182; Gathering and reporting performance statistics is considered “aggregating and providing” management information, as it is broadly claimed.).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement a plurality of “management controllers”, as taught by Cohen, within the interface section of the SSD controller of Goodwin because the SSD controller performs “management” type functions on the data that it receives.

Syba discloses that the communication between a host device and the M.2 or mSATA SSD module connected through the adapter happens transparently to the operating system operating on the host device. Therefore, there must be a protocol conversion being performed locally on the adapter in order to convert the signals/commands from SATA protocol used by the host device and a resident protocol of the M.2 or mSATA SSD devices. However, Syba does not specifically disclose this being performed by a computing resource of the interface section.

However, Goodwin discloses a similar SSD adapter that comprises a similar 2.5” SATA connector for connecting to a host device, wherein the SSD adapter comprises an SSD controller 110 for translating commands/data received from the host connector to a particular protocol (i.e. a device specific protocol) for further communication with the non-volatile memory units (Paragraphs 44-47, Figure 3A; SSD controller 110 equates to an interface section, where the logic within the SSD controller represents a compute resource.).
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to translate between a host interface and a device specific interface within an SSD adapter, as taught by Goodwin, because it allows for SSD device not sharing the same protocol as the host device/interface to be used within the adapter.

Per Claim 3, Goodwin further discloses wherein the compute resource is configured to emulate, for a host enclosure using the first protocol, one or more behaviors of the at least one of the first non-volatile memory unit or the second non-volatile memory unit (Paragraph 18). The motivation to combine the teachings of the Syba and Goodwin references remains the same as outlined above.Per Claim 5, Goodwin further teaches the system of claim 1, wherein the management element includes at least one of a protocol bridge/switch (111) configured to receive the information, using the first protocol, from the first storage device connector, and to communicate with the first non-volatile memory unit and the second non-volatile memory unit using the first protocol (Paragraph 48).

Goodwin does not expressly disclose the protocol bridge/switch being “of the interface section”, wherein the interface section is represented by the SSD controller 110 of Goodwin.

However, Cohen discloses SSD controller 100 including translation management controller 177 for controlling map 141 which is used to convert between different data addressing protocols (Col. 30 line 66 – Col. 31 line 32; Col. 31 line 58 – Col. 32 line 27).



Per Claim 6, Syba and Cohen disclose the system of claim 5, wherein: the first storage device connector includes at least one of a hard disk drive connector type, a connector type used to connect one or more computer peripherals, or a connector type used to connect a device to a computer network (Figure 1; Any of the SATA III 2.5”, M.2 SSD, or mSATA connectors can be considered the “first” connector and each are hard disk drive connector types); the management element includes at least one of a peripheral component interconnect express (PCIe) switch, a PCIe hub, an Ethernet switch, an Infiniband switch, a Fibre Channel switch, or other communication fabric component (Cohen, Col. 30 lines 54-65 and Col. 32 lines 4-27 – Device interface logic 191 is controlled by Device management 181.); and the first protocol includes at least one of a PCIe protocol, an Ethernet protocol, an Infiniband protocol, a Fibre Channel (FC) protocol, or other communication fabric protocol (Syba - SATA). 

*	*	*	*	*	*

Claims 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba; Page 4 of Syba denotes the date of first availability as 2/1/2015) in view of Goodwin, U.S. PGPUB No. 2010/0049914. (All cited in IDS dated 8/5/2020)

Per Claim 14, Syba discloses a computer-implemented method for managing data, the method comprising: receiving, by a solid state drive (SSD) multi-card adapter (See M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure as highlighted in Figure 1 above), information from a host enclosure using a protocol (Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop.); and communicating, by an interface section of the SSD multi-card adapter, with a plurality of non-volatile memory units of the SSD multi-card adapter (Figure 1 shows an interface circuitry section comprising integrated circuits which are considered a “compute resource” that will communicate with non-volatile memory units connected to respective M.2 and mSATA connectors.), the method further comprising: receiving information from the host enclosure, using the protocol; and communicating with each of the non-volatile memory units using corresponding device-specific protocols (Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop. Support High speed SATA 3/ 6Gbps mass storage interface. Transparent to the operating system and does not require any software drivers. – Therefore, the adapter receives information from a host enclosure via the SATA III connector and protocol, and uses the appropriate SSD specific protocols to communicate with the SSD modules.).
Syba discloses that the communication between a host device and the M.2 or mSATA SSD module connected through the adapter happens transparently to the operating system operating on the host device. Therefore, there must be a protocol conversion being performed locally on the adapter in order to convert the signals/commands from SATA protocol used by the host device and a resident protocol of the M.2 or mSATA SSD devices. However, Syba does not specifically disclose this being performed by a computing device of the interface section.

However, Goodwin discloses a similar SSD adapter that comprises a similar 2.5” SATA connector for connecting to a host device, wherein the SSD adapter comprises an SSD controller 110 for translating commands/data received from the host connector to a particular protocol (i.e. a device specific protocol) for further communication with the non-volatile memory units (Paragraphs 44-47, Figure 3A; SSD controller 110 equates to an interface section, where the logic within the SSD controller represents a compute resource.).
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to translate between a host interface and a device specific interface within an SSD adapter, as taught by Goodwin, because it allows for SSD device not sharing the same protocol as the host device/interface to be used within the adapter.

Per Claim 17, Goodwin further teaches translating, by the compute resource, between the protocol and the corresponding device-specific protocols (Paragraph 47).Per Claim 18, Goodwin further teaches emulating, by the compute resource, for the host enclosure using the protocol, one or more behaviors of the plurality of non-volatile memory units (Paragraph 18f).

Allowable Subject Matter
Independent claim 11 is considered to be comprising allowable subject matter.

Independent claim 11 would be in condition for allowance upon overcoming the Double Patenting rejection above. Claims 12-13 inherit the allowable subject matter of claim 11.

Per Claim 11, no combination of the prior art specifically discloses “presenting a selected subset of the plurality of non-volatile memory units as a single virtualized device accessible to enclosure via the enclosure specific-protocol”, when considered in combination with the other existing limitations of the claim.

Koch et al. U.S. Patent No. 9,870,242 (cited in IDS of record) discloses a hypervisor accessing multiple physical data storage drives that are presented as virtual hard drives. One example includes logically grouping a set of solid state drives (SSDs) using 

Dependent claim 15 comprises allowable subject matter similar to claim 11 discussed above. Claim 15 also comprises a double patenting rejection. However, amending claim 14 to include the subject matter of claim 15 may invoke a statutory double patenting rejection, as the claims (instant claims 14 and 15 combined) do not appear to differ from claim 17 of patent no. 10,747,473. Claim 16 inherits the allowable subject matter of claim 15.

Dependent Claim 19 is considered to be comprising allowable subject matter. Claim 19 and independent claim 14 each comprise a Double Patenting rejection which would need to be overcome prior to allowing a claim comprised of their combined teachings.

Cohen teaches gathering and/or reporting performance statistics which can be considered aggregating management information, as well as monitoring and/or adjusting power consumption (Col. 32 lines 4-27). However, while this broadly touches upon thermal characteristics, it would not have been obvious to one of ordinary skill in the art to combine Syba, Goodwin, and/or Cohen to arrive at the claimed “thermal sensors” being resident to the SSD multi-card adapter and aggregating the thermal information from said sensors, when considered in combination with the limitations of claim 14.

U.S. Patent No. 10,324,642 (hereafter Sweere) discloses utilizing a power/thermal management controller to be used to throttle performance of SSD controllers, but does not cure the deficiencies of Syba, Goodwin, and/or Cohen when considering all of the limitations together.

Claim 20 inherits the allowable subject matter of claim 19.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185